Citation Nr: 1613413	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  04-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include intermittent explosive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from April 1991 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the record.  

In November 2010, the Board denied service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD, denied service connection for bilateral flat feet (pes planus), and granted service connection for brachial plexopathy.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for a psychiatric disorder and remanded the claim to the Board to address whether records of the court-martial for the drill instructor alleged to have committed a sexual assault during service had been sought.  The Court affirmed the portion of the Board decision denying service connection for bilateral flat feet and dismissed the appeal of the award of service connection for brachial plexopathy.    

In September 2014, the Board again denied service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD.  The Veteran appealed the decision to the Court.  The Board's decision was vacated pursuant to an August 2015 Joint Motion for Remand (Joint Motion) on the basis of agreement that the Board failed to satisfy the duty to notify the Veteran of the potential sources of evidence to corroborate the alleged military sexual trauma.  The parties to the Joint Motion reached an agreement that the January 2010 notice letter provided to the Veteran did not provide notice that evidence of behavior changes after the alleged in-service personal assault stressor event may constitute credible evidence of its occurrence.  Based on these assumptions, the parties agreed that the July 2014 Supplemental Statement of the Case was the first time that the Veteran was informed of the potential relevance of behavioral changes after the alleged in-service personal assault, so did not satisfy the duty to notify the Veteran of the types of evidence that he could have submitted in support of the appeal.

In September 2015, the Board again remanded the appeal to ensure compliance with the Court's August 2015 order to provide notice of the potential sources of evidence that may corroborate the alleged military sexual trauma as required under 38 C.F.R. § 3.304(f)(5).  As discussed in greater detail in the September 2015 Board decision, the January 25, 2010 VCAA notice letter previously sent to the Veteran acknowledged the "personal trauma incident" claimed to have resulted in PTSD, asked the Veteran to complete and return a personal assault questionnaire, asked the Veteran to identify any possible sources of information and evidence "for assault or rape," and enclosed a VA Form 21-0781a (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault), which not only included notice that evidence of behavior changes may constitute credible supporting evidence of the stressor but also had been completed and returned by the Veteran.  In October 2015, the Agency of Original Jurisdiction (AOJ) sent another notice letter that advised the Veteran that evidence of behavior changes may constitute credible supporting evidence of the stressor and enclosed a VA Form 21-0781a.  In November 2015, the Veteran responded with additional written statement alleging several behavioral changes during service purported to have resulted from the claimed personal sexual assault.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  There was no psychiatric injury, stressful event, psychiatric disease, or psychiatric symptoms during service.

2.  The current psychiatric disability was manifested several years after service separation and is not causally or etiologically related to service.  

3.  Service connection for alcohol abuse or polysubstance abuse on a direct basis is precluded by law.  

4.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the April 2003, January 2010, and October 2015 notice letters, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  Although the April 2003 notice letter did not explain how VA determines the disability rating and effective date once service connection is established, such notice defect was later cured by issuance of the March 2006 letter and subsequent readjudication of the claim.  The January 2010 and October 2015 notice letters advised the Veteran of potential sources of evidence needed to corroborate the claimed stressor of military sexual trauma (MST).  In consideration of the foregoing, the Board finds that the VCAA notice requirements were adequately satisfied prior to the initial denial of the claim, any timing defect regarding the elements of degree of disability and effective date has been cured, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  Although the Veteran indicated that he had recently received mental health care through VA, a remand to obtain updated VA treatment records is not needed because they are not relevant to the appeal.  Rather, the evidence of record already establishes that the Veteran has been diagnosed and treated for mental disorders.  The issue on appeal turns on the question of whether occurrence of the claimed in-service stressor event of MST may be sufficiently established by credible supporting evidence.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the August 2007 Board hearing, the VLJ identified the issue on appeal and considered the Veteran's testimony regarding the alleged sexual assault by a drill sergeant during basic training, alleged participation in a court martial of the drill sergeant during service, and alleged aggressive behavior during service.  The VLJ advised the Veteran that he needed to provide more specific information on the alleged stressor event during service such as the name of the person court martialed and the location of the incident, and the Veteran provided the last name of the drill sergeant as well as the year and location of the alleged in-service stressor event.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

In October 2012 and July 2013, the Board remanded the issue on appeal to request service personnel records and disciplinary records that pertain to the court martial of the drill instructor who the Veteran alleges is the assailant in the claimed personal assault.  Pursuant to the Board's remand directives, the AOJ requested from the Naval Criminal Investigative Service (NCIS) any disciplinary records for the drill instructor pertaining to the alleged sexual assault of the Veteran that took place from April 1991 to May 1991, and the alleged court-martial due to such conduct that occurred in July 1991.  The AOJ received a negative response from the NCIS regarding any records where the Veteran was listed as a victim, subject, or co-subject in any specific investigation.  Further attempts to obtain relevant records from NCIS without limiting the search to only those records where the Veteran was listed as a victim or witness were unsuccessful.  The NCIS informed the AOJ that records could only be provided when the subject/claimant (i.e., the alleged victim) was shown to be tied to a case or investigation, and that a case file could not be provided when an alleged victim was not part of or named specifically in a case or investigation.  

The AOJ also contacted the National Personnel Records Center (NPRC) for the drill instructor's service personnel records, and the NPRC responded that a records search for the drill instructor could not be conducted without having the proper identifying information (i.e., the complete name, service number, and/or Social Security number) because the database showed 50 veterans with the same last name as the drill instructor that served in the 1990s.  The Veteran only provided a last name and unit for the drill instructor, and stated that he has no further information on the drill instructor.  See November 2012 VA Form 21-4138; see also July 2014 Report of Contact (noting that the Veteran was asked for the first name, social security number and/or service number for the drill instructor after the NPRC response, and the Veteran responded that he had no additional information pertaining to the drill instructor).  

VA is generally obligated under 38 U.S.C.A. § 5103(A) to make reasonable efforts to obtain records pertaining to another individual if: (a) those records were adequately identified, would be relevant to the Veteran's claim, and would aid in substantiating the claim; and (b) VA would be authorized to disclose the relevant portions of such records to the Veteran under the Privacy Act and 38 U.S.C. §§ 5701 and 7332.  See VAOPGCPREC 5-14.  In this case, the service personnel records of the drill instructor were not adequately identified by the Veteran and disciplinary records for the drill instructor pertaining to alleged court-martial proceedings would not aid in substantiating the Veteran's claim because they do not show the Veteran as a victim or witness to the incidents.  

Also, the AOJ provided the Veteran with VA examinations in January 2010 and March 2014.  Although the VA examiners diagnosed PTSD and purported to link the diagnosis to the alleged sexual assault during service, the Board does not find the Veteran's report of sexual assault during service to be credible; therefore, no further VA examination or medical opinion is needed.  A favorable medical opinion would be based on an inaccurate factual premise of sexual assault during service, so would be of no probative value because such assumption would be contrary to the weight of the evidence that the Board is finding demonstrates no psychiatric injury, disease, or symptoms during service.  For these reasons, the Board finds that no VA examination or VA medical opinion is needed in this particular case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2006).
   
Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with PTSD, intermittent explosive disorder, dysthymic disorder, depression, polysubstance abuse, alcohol abuse, and antisocial personality disorder.  None of the psychiatric diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a), and there is no history of a psychosis, which is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's polysubstance abuse and alcohol dependence on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

In this case, the Veteran does not contend that he has a psychiatric disability related to combat, fear of hostile military or terrorist activity, or that he was a prisoner of war.  Moreover, the service records do not show that he was ever stationed in a combat zone or in any area involving terrorist activity or that he was a prisoner of war.  Rather, the Veteran claims that he has a psychiatric disability as the result of an alleged in-service personal assault.

For PTSD claims based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or explained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C F R § 3 304(f)(5) (2015).  

Service Connection Analysis for a Psychiatric Disorder

The Veteran contends that the current psychiatric disability, which has been variously diagnosed as PTSD, intermittent explosive disorder, dysthymic disorder, depression, polysubstance abuse, alcohol abuse, and antisocial personality disorder, is causally or etiologically related to active service, and seeks service-connected compensation benefits on this basis.  He asserts that, during boot camp at Parris Island, South Carolina, from April 1991 to May 1991, he was sexually assaulted by a drill instructor until the drill instructor was arrested and court-martialed.  He also asserts that he had panic attacks throughout service as a result of the sexual assault.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding military sexual trauma (MST) or psychiatric symptoms during active service.  The service treatment records, which are complete, are absent of complaint of, diagnosis of, or treatment for psychiatric problems during service, and the psychiatric evaluation performed at the February 1995 service separation examination was normal.  Also, on the February 1995 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The service personnel records further show that he served in the military for almost four years without behavioral difficulties and successfully performed his duties until a shoulder injury in 1993, which is consistent with the Veteran's June 2003 statement to a VA medical provider denying any disciplinary problems during service.  

Because the Veteran remained in service for approximately four years after the alleged sexual assault occurred without evidence of behavioral changes or psychiatric problems during the period, was psychiatrically evaluated at service separation and found normal, was provided the opportunity to report any past or current psychiatric symptoms he may have been experiencing at service separation, and reported problems with a right shoulder disability but denied having any psychiatric symptoms at service separation, the Board finds that a psychiatric disorder, including symptoms related thereto, is a condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence contemporaneous to service, which shows no psychiatric symptoms or behavior changes during service, weighs against the credibility of the Veteran's report of MST and psychiatric symptoms during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  The Board has been careful to rely only on an absence of psychiatric symptoms or behavioral changes or relevant complaints during service, and not to rely on an absence of reporting of the claimed in-service personal assault event(s).  See AZ v. Shinseki, 731 F.3d 1301, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported). 

Also, after the NCIS conducted a search for any disciplinary records for the drill instructor pertaining to the alleged sexual assault of the Veteran that took place from April 1991 to May 1991, and the alleged court-martial due to such conduct that occurred in July 1991 for which the Veteran allegedly provided testimony, the NCIS responded that it did not have any records referencing the Veteran as a victim, subject, or cross reference for any investigation.  The records are presumed to have been accurately recorded in the regular course and pursuant to duties to record accurately the events and assessments pertaining to military disciplinary proceedings. "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties."' Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the Veteran bears the burden of producing clear evidence that VA did not follow its regular practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  The Veteran does not present such evidence in this case.  Thus, the fact that the Veteran was not listed as a victim, subject, or cross reference for any investigation during the period is significant and weighs against the credibility of the alleged occurrence of an in-service sexual assault because it is likely that he would have been recorded as a victim, subject, or cross reference in any investigation of the drill instructor for the alleged sexual assault during service, particularly in light of his report that he testified in the court-martial proceedings of the drill instructor shortly after basic training.  

The Board also notes that the Veteran has recently provided inconsistent accounts of the alleged in-service sexual assault during the course of the appeal.  When the Veteran underwent a psychiatric examination through VA for treatment purposes in June 2003 (i.e., approximately two months after filing the April 2003 service connection claim for a psychiatric disorder), he reported problems with anger, fighting, and getting into trouble after service separation and stated that he was angry about the way that he was treated by commanding officers while in the military.  He explained that he injured the shoulder during training, was under medical care for the last two years of service, and believed that the commanding officers thought he was malingering.  He made no mention of an alleged sexual assault during service at that time.  Rather, during a visit to ambulatory care earlier that month (i.e., in June 2003), he had denied having past military sexual trauma (MST).  

After having been denied service connection for the psychiatric disorder, at the August 2007 Board hearing, the Veteran testified that, during basic training, the drill sergeants forced the recruits to exchange jock straps and pull them up to their genitals, and the drill sergeants were court-martialed as a result of the incident.  The Veteran testified that he returned to Parris Island after basic training to provide testimony at the court martial proceedings for the drill sergeants.  He reported that the incident was a "formation of rape" but made no mention of an actual rape being committed during service.  

Then, in a February 2010 PTSD stressor statement, the Veteran reported that he was raped by a drill instructor while in boot camp at Parris Island, South Carolina.  The Veteran wrote that the drill instructor would start sexually touching and assaulting him and other recruits while on duty and alone with them at night.  He reported that the assaults occurred throughout the period of basic training until the drill instructor was arrested, court-martialed, and removed from the squad.  The Veteran also stated that the drill instructor would make the recruits touch each other in sexual ways, and explained that the drill instructor once had them exchange jock straps.  

The inconsistencies in the Veteran's accounts over the course of the appeal regarding the alleged in-service sexual assault are significant and unlikely to be the product of mere differences in the retelling of the same story.  The fact that the severity of the alleged in-service sexual assault has increased noticeably with each recollection makes it doubtful that the most recent account of being sodomized and raped during service is accurate.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The more recent versions of the in-service assault are also less contemporaneous in time to the in-service and other earlier assertions and histories given by the Veteran.

The Veteran has also provided inconsistent accounts regarding the onset of psychiatric symptoms.  On the April 2003 VA Form 21-526, the Veteran reported that the current psychiatric disability began in June 1995, approximately three months after service separation.  In June 2003, he told a treating VA medical provider that he began to develop anger problems after service.  However, in the February 2010 PTSD stressor statement, the Veteran reported that he had panic attacks "throughout [his] entire enlistment," which was recorded in the service treatment records.  In the November 2015 statement, the Veteran similarly reported panic attacks, insomnia, social withdrawal, excessive exercising, and depression during service; however, as noted above, the more credible, lay and medical evidence contemporaneous to service are absent of report, diagnosis, or treatment for psychiatric problems and show that the Veteran was psychiatrically normal at service separation.  The Veteran also denied having any recent loss of weight at that time, which tends to weigh against the credibility of the more recent assertion that he engaged in excessive exercise during service as a result of the alleged military sexual assault.    

The Veteran has further referenced certain evidence in the record as evidence supporting his allegation of in-service sexual assault and psychiatric symptoms; however, these illuminate additional inconsistencies in the record that cast doubt on the Veteran's credibility.  In the February 2010 statement, the Veteran reported that he did not report the sexual trauma during service because of fear of the drill instructor, who was the alleged perpetrator of the assault; however, he testified at the Board hearing that he presented testimony at the court-martial proceedings against the drill instructor shortly after basic training (i.e., during service).  In the November 2015 statement, the Veteran reported that he was involuntarily transferred back to Parris Island around July 1991 to attend the court martial of the drill instructor.  

In the February 2010 statement, the Veteran cited his February 1995 statement on the service report of medical history that he was in "poor health" as evidence that he was having psychiatric problems and suffered military sexual trauma; however, on the February 1995 service report of medical history completed contemporaneous to service, the Veteran explained that he had a history of right shoulder nerve problems for two years for which he received treatment, and denied having any illness or injury other than the right shoulder disability.  In the February 2010 statement, the Veteran also cited the one-time treatment for rectal burning, itching, and swelling in May 1991 (i.e., during service) as evidence supporting his report of military sexual trauma (i.e., having been sodomized); however, in May 1991, the service medical examiner observed a small palpable mass that was thrombosed and diagnosed an external hemorrhoid.  There was no indication of trauma to the rectum or anus at that time, and the Veteran denied having any past or recurrent rectal or piles disease on the February 1995 service separation report of medical history.  Also, as stated above, the Veteran denied having past military sexual trauma in June 2003, many years after service separation and shortly after establishing medical care through VA and filing the current service-connection claim.    

In the November 2015 statement, the Veteran referenced being counseled and written up for sexual harassment in August 1992 as evidence to support finding that he had experienced military sexual trauma during service.  Although the service personnel records show that sexual harassment counseling was performed in August 1992, there is no indication that the Veteran had violated the sexual harassment policy.  Because the counseling on the sexual harassment policy was discussed on the "Administrative Remarks" form and the "Offenses and Punishments" form had no entries, it is reasonable to infer that the August 1992 counseling on the sexual harassment policy was a part of the administrative course during service, and not a result of any inappropriate behavior on the Veteran's part during service.  

The Board finds the Veteran's account of an in-service sexual assault by a drill sergeant during basic training and having had psychiatric symptoms during service to be inconsistent with, and outweighed by, other lay and medical evidence of record, so as not to be credible.  The Veteran's more recent account of an in-service sexual assault by a drill sergeant during basic training was first made many years after service and after filing the current disability claim with VA.  The NCIS responded that there were no records listing the Veteran as a victim, subject, or co-subject in any case or investigation.  The lay and medical evidence contemporaneous to service show no psychiatric or behavioral problems, including at service separation.  The Veteran specifically denied a history of MST during the course of medical treatment in June 2003 and two months after filing the current claim.  The Veteran has provided inconsistent accounts of the alleged in-service sexual assault and the onset of psychiatric symptoms since filing the VA disability claim.  

The Board finds that the weight of the evidence is against finding that a psychiatric disability, which first manifested several years after service separation, is otherwise causally or etiologically related to service.  The post-service lay and medical evidence indicates that psychiatric symptoms did not begin until approximately 1999, four years after service separation.  See July 2002 private treatment record (noting the Veteran's report of psychiatric disability for which he had not taken medication for the last three years).  The absence of evidence of psychiatric complaint or diagnosis for four years after service weighs against a finding of service incurrence, to include any recurrent psychiatric symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The medical evidence linking the Veteran's psychiatric disabilities to service relies on the inaccurate factual premise that the Veteran in fact suffered a military sexual trauma during service.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 5 Vet. App. at 460- 61.  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski, 19 Vet. App. at 179. 

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana, 
24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The weight of the evidence shows that symptoms of psychiatric disability were not manifested until several years after service separation.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to service is of no probative value and is outweighed by other, more credible lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for several after service separation, and showing no traumatic stressor event during service.

Although the VA treatment records show current diagnoses of alcohol abuse and polysubstance abuse, and records from the Social Security Administration include the Veteran's report of addiction problems from 1991 to 1995, service connection for alcohol abuse and drug abuse on a direct basis is precluded by law; therefore, service connection for alcohol dependence and polysubstance abuse is not warranted.  38 C.F.R. § 3.301.  Any increased use of narcotic medication during service, when the weight of the evidence shows no psychiatric or behavioral problems during service, constitutes drug abuse.  See November 2015 statement.   

Regarding the current personality disorder, the Board notes that such disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  Because the weight of the evidence shows no psychiatric disease or injury during active service, stressful event during service, or even symptoms of a psychiatric disorder during service, a superimposed disease or injury during service is not shown; therefore, service connection for a personality disorder must also be denied.  

Thus, in summary, the weight of the evidence demonstrates no psychiatric injury, stressful event, psychiatric disease, or symptoms of a psychiatric disability manifested in service; no symptoms of psychiatric disability manifested until several years after service; and no relationship between the Veteran's current psychiatric disability and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for a psychiatric disability, to include intermittent explosive disorder and PTSD, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


